OPINION
COOK, Judge:
Review was granted to determine whether, on the basis of the allegations of the specifications and the evidence, the accused could be separately punished for wrongful sale and wrongful possession of marihuana. The chain of evidence which led to the charges indicates the offenses are not separately punishable. United States v. Smith, 1 M.J. 260 (1976). Accordingly, the decision of the Court of Military Review as to the sentence is reversed. The record of trial is returned to the Judge Advocate General of the Army for resubmission to the court for reassessment of the sentence in light of this opinion.
Senior Judge FERGUSON concurs in the result.